Citation Nr: 1017049	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii.

The Veteran testified before the undersigned in a January 
2010 videoconference Board hearing, a transcript of which is 
included in the claims file.


FINDINGS OF FACT

1.  In an October 1995 rating decision of the RO, entitlement 
to service connection for PTSD was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year of the decision.  

2.  In March 1999 and July 2002 rating decisions of the RO, 
entitlement to service connection for PTSD was again denied.  
Following proper notification, an appeal of the denial of 
service connection was not received within one year of either 
decision.

3.  Evidence of record received since the July 2002 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

4.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.

5.  In a July 2002 rating decision of the RO, entitlement to 
bilateral hearing loss was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year of the decision.

6.  Evidence of record received since the July 2002 decision 
that pertains to the Veteran's claim for bilateral hearing 
loss is new and material.

7.  The evidence, overall, does not indicate that the 
Veteran's bilateral hearing loss and tinnitus are related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen claims for service 
connection for PTSD and for bilateral hearing loss has been 
submitted and both claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for PTSD, bilateral hearing loss, and 
tinnitus is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied the Veteran's claim for entitlement to service 
connection for PTSD in an October 1995 rating decision.  An 
RO letter that month gave the Veteran notice of this denial 
and his appellate rights, but he did not perfect an appeal to 
this decision.  Therefore, the rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The RO again denied the claim for service connection for PTSD 
in March 1999 and July 2002 rating decisions.  RO letters 
gave the Veteran notice of these denials and his appellate 
rights, but he did not perfect an appeal to either decision.  
Therefore, these rating decisions are final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Regarding bilateral hearing loss, the July 2002 RO rating 
decisions also denied a claim for entitlement to service 
connection for bilateral hearing loss.  An RO letter dated 
that month gave the Veteran notice of this denial and his 
appellate rights, but he did not perfect an appeal to the 
decision.  Therefore that rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his petition to reopen the service 
connection claim for bilateral hearing loss in March 2007 and 
another petition to reopen the claim for PTSD in April 2007.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

Importantly, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's July 2002 decision 
pertaining to PTSD includes VA treatment records including 
one assessment of PTSD and numerous rule-out assessments of 
PTSD, statements submitted by the Veteran, and a formal 
finding by VA regarding information required for 
verification.

Evidence of record since the RO's July 2002 decision 
pertaining to bilateral hearing loss includes a May 2007 
private audiological evaluation assessing sensorineural 
hearing loss as well as statements submitted by the Veteran.

Under the requirements stated above for reopening claims, the 
VA and private medical records assessing PTSD and bilateral 
hearing loss and the attempts at stressor verification are 
considered new and, arguably, material evidence (this 
evidence will be addressed below).  The claims for service 
connection for PTSD and bilateral hearing loss are therefore 
reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of these claims and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  The appellant's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Therefore, the Board can proceed with these 
claims without prejudice to the Veteran. 

2.  Service connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The record indicates that the Veteran has been assessed with 
PTSD on one occasion in April 2007 by a social worker.  
Subsequent VA treatment records from May 2007 through 
December 2009 have consistently included an assessment of 
"suspected mental disorder: rule out PTSD".  Treatment 
records in October 2007, November 2007, December 2007, and 
April 2008 also included assessments of psychosocial 
problems, not otherwise specified.  The PTSD assessments, 
rule-out or otherwise, appear to be based primarily on 
symptoms and events reported by the Veteran, and the Veteran 
has not been given a confirmed clinical diagnosis by a 
psychiatrist or psychologist.

Overall, the Board finds that the post-service medical 
records provide evidence that the Veteran does not have PTSD 
at this time. 

In any event, even if the Board were to assume that the 
Veteran has PTSD, the stressor or stressors in question must 
be confirmed.  The Veteran served in Vietnam for one year and 
two and a half months in 1969 and 1970, according to his 
DD214, though the service records are unclear as to the exact 
dates.  The evidence, including the medals and commendations 
awarded to the Veteran, does not demonstrate that the Veteran 
was engaged in combat with the enemy, providing limited 
evidence against such a finding.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
questionably diagnosed with PTSD due to an in-service 
stressor that has not been verified.  The Veteran has 
submitted testimony containing information regarding 
incidents he allegedly participated in or witnessed in 
service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding most of his claimed stressors.

The Veteran described seeing soldiers and civilians being 
killed, seeing and hearing guns and missiles being fired, 
being on several convoys that were attacked or ambushed, and 
seeing a child run toward his truck with an explosive hidden 
under her clothes who then blew herself up with a grenade.  
He testified to being on "cowboys rear squad" and in charge 
of ammunition, shooting at people, seeing people blown up, 
seeing bodies everywhere, and having his convoy be ambushed 
which left him with minor wounds.

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any specific names, dates or information with which the 
occurrence of the events can be verified.  

Regarding the stressor events cited, there has been a formal 
finding by VA in August 2008 of a lack of information 
required to attempt verification with JSRRC.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran lacks a confirmed PTSD diagnosis 
based upon verified stressors.  Additionally, even if PTSD 
was clearly indicated in the medical record (which it is 
not), the in-service stressors described by the Veteran are 
not capable of verification or have not been verified.  In 
essence, the record does not confirm the Veteran's stressors 
as cited and the Board can think of no basis on which it 
could confirm such stressors as described by the Veteran. 

In sum, the Veteran has provided insufficient evidence for 
verification of any claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Based on recent decisions from the Court suggesting that a 
claim for PTSD could encompass a claim of service connection 
for an acquired psychiatric disability other than PTSD in all 
cases, the Board has considered this issue, though the 
current state of the law regarding this issue is unclear. 

Importantly, the Board notes that a veteran generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Consequently, a claim that 
identifies a single diagnosis (in this case PTSD) cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
veteran's description of the claim; the symptoms the veteran 
describes; and the information the veteran submits or VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

Notably, the service treatment records (STRs) are silent for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder, providing evidence against this claim.

The Board finds that the service and post-service treatment 
records provide evidence against any potential claim of 
service connection for an acquired psychiatric disorder at 
all as the record does not clearly indicate a problem that 
began in service.  Importantly, the Veteran's own statements 
refer only to claims of PTSD, and the only consistent 
assessment in the treatment records is a rule-out assessment 
of a suspected mental disorder of PTSD.

Assuming, arguendo, that the claim of service connection for 
an acquired psychiatric disability other than PTSD is before 
the Board, including the issue of service connection for an 
psychiatric disability other than PTSD, the Board finds that 
the service treatment records and post-service treatment 
records provide highly probative evidence against such a 
claim, indicating a problem with no connection with service.  
Moreover, aside from the symptoms associated with the claimed 
PTSD stressors, the Veteran's own statements do not indicate 
psychiatric problems during service or continuous 
manifestations therefrom. 

3.  Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service as a heavy vehicle 
operator and "convoy crewman" in Vietnam.  

The service treatment records (STRs) are silent for 
complaints or treatment of hearing loss.  Even if the Board 
assumes exposure to load noise during service, an 
audiological evaluation at separation shows that hearing was 
within normal limits

Service personnel records confirm the Veteran's occupation in 
service as a heavy vehicle operator.  There is no evidence 
that the Veteran engaged in combat while in Vietnam.  
Therefore, the Board cannot concede that the Veteran was 
exposed to loud noise during his service in Vietnam.  After 
Vietnam, the Veteran's occupation in service was physical 
activity specialist.  The Board cannot concede that the 
Veteran was exposed to loud noise in service after returning 
from Vietnam.

Additionally, according to the evidence submitted, the 
Veteran first reported the onset of bilateral hearing loss in 
March 2001 upon filing his previously denied claim, 
approximately 30 years after his separation from active duty.  
He was first evaluated as having bilateral hearing loss in 
May 2007, approximately 36 years after separation from 
service.  

This 30-year period between service and his first complaint 
of bilateral hearing loss provides highly probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  

Simply stated, the Board finds that the post-service medical 
records, indicating a disorder that was medically indicated 
approximately thirty-six after service, provides evidence 
against this claim, indicating a problem that began many 
years after service.          

The Veteran received an audiological evaluation in May 2007 
at University of Hawaii Speech and Hearing Clinic.  The 
evaluation revealed moderate to severe sensorineural hearing 
loss in both ears as measured by the VA standards stated 
above and explained in 38 C.F.R. § 3.385.  The Veteran 
reported only that he had had "longstanding" hearing 
problems.  However, the examining audiologist gave no opinion 
on the etiology or cause of the Veteran's hearing loss.  This 
evaluation is found to be limited negative evidence against 
this claim.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim.  While the 
Veteran may have been exposed to noise during service, the 
Board must find that the service and post-service medical 
record, indicating a disorder that began many years after 
service, outweigh the Veteran's contention that he has 
hearing loss as the result of his time in service many years 
ago. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

The Veteran also claims that his current tinnitus began due 
to noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking".  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).    

During the May 2007 private audiological examination, the 
Veteran reported having longstanding tinnitus.  The examiner 
gave no opinion regarding the etiology or cause of the 
tinnitus.  This evaluation is found to be limited negative 
evidence against this claim.

The post-service medical record provides highly probative 
evidence against this claim.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for tinnitus.  
Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April and May 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records and stressor statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's cited stressors have not been 
verified, thus any diagnosis of PTSD that may result from a 
VA examination would be based upon unverified stressors.  A 
VA psychiatric examination could not provide a basis for 
granting this claim and therefore does not need to be 
obtained.  

Regarding hearing loss and tinnitus, the Veteran has provided 
no evidence whatsoever other than his statements that these 
disabilities began in or were caused by service, failing to 
meet the low threshold established in McLendon.  The service 
records and post-service records, indicating a problem that 
was cited decades after service, only provides evidence 
against this claim, failing to provide a basis to obtain a VA 
examination as it provides only highly probative evidence 
against these claims.  The only medical evidence in this case 
provides evidence against this claim (particularly the 
separation examination), therefore, the examiner would have 
no basis to provide a positive medical opinion that could be 
based on evidence. 

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

New and material evidence has been received to reopen the 
claims for service connection for PTSD and bilateral hearing 
loss, therefore the claims are reopened.

Service connection for PTSD, bilateral hearing loss, and 
tinnitus is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


